Exhibit 3 Directors and Executive Officers of IDB Holding Corporation Ltd. (as of June 30, 2011) Citizenship is the same as country of address, unless otherwise noted. Name & Address Position Current Principal Occupation Nochi Dankner Chairman of the Board of Directors Chairman of IDB Holding, IDB Development, Discount Investment Corporation Ltd. and Clal Industries and Investments Ltd.; Businessman and director of companies. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Isaac Manor (*) Deputy Chairman of the Board of Directors Chairman of companies in the motor vehicle sector of the David Lubinski Ltd. group. 103 Kahanman Street, Bnei Brak 51553, Israel Arie Mientkavich Vice Chairman of the Board of Directors Chairman of Elron; Deputy Chairman of Gazit-Globe Ltd. and Chairman of Gazit-Globe Israel (Development) Ltd. 3 Azrieli Center, The Triangular Tower, 42nd floor, Tel-Aviv 67023, Israel Zehava Dankner Director Director of companies. 64 Pinkas Street, Tel Aviv 62157, Israel Lior Hannes Director Senior Executive Vice President of IDB Development; Chief Executive Officer of IDB Investments (U.K.) Ltd. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Refael Bisker Director Chairman of Property and Building Corporation Ltd.; Co-Chairman of Shufersal Ltd. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Jacob Schimmel Director Co-Managing Director of UKI Investments. 7 High field Gardens, London NW11 9HD, United Kingdom Shaul Ben-Zeev Director Chief Executive Officer of Avraham Livnat Ltd. Taavura Junction, Ramle 72102, Israel Eliahu Cohen Director Chief Executive Officer of IDB Development. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Dori Manor (*) Director Chief Executive Officer of companies in the motor vehicle sector of the David Lubinski Ltd. group. 103 Kahanman Street, Bnei Brak 51553, Israel Meir Rosenne Director Attorney. 8 Oppenheimer Street, Ramat Aviv, Tel Aviv 69395, Israel Shmuel Dor External Director Head of auditing of subsidiaries of Clalit Health Services 7 Tarad Street, Ramat Gan 52503, Israel Zvi Dvoresky External Director Chief Executive Officer of Beit Kranot Trust Ltd. 3 Biram Street, Haifa 34986, Israel Zvi Livnat Director and Executive Vice President Executive Vice President of IDB Holding; Deputy Chairman of IDB Development; Co-Chief Executive Officer of Clal Industries and Investments Ltd 3 Azrieli Center, The Triangular Tower, 45th floor, Tel-Aviv 67023, Israel Haim Gavrieli Chief Executive Officer Chief Executive Officer of IDB Holding; Executive Vice President of IDB Development. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Avi Fischer Executive Vice President Executive Vice President of IDB Holding; Deputy Chairman of IDB Development; Co-Chief Executive Officer of Clal Industries and Investments Ltd 3 Azrieli Center, The Triangular Tower, 45th floor, Tel-Aviv 67023, Israel Dr. Eyal Solganik Chief Financial Officer Chief Financial Officer of IDB Holding; Executive Vice President and Chief Financial Officer of IDB Development. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel Haim Tabouch Comptroller Comptroller of IDB Holding; Vice President Comptrolling of IDB Development. 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 67023, Israel (*) Dual citizen of Israel and France.
